NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                               FOR THE NINTH CIRCUIT                        MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ENRIQUE MACIAS-VALENZUELA;                        Nos. 08-71319
MARIA TERESA MACIAS,                                   08-74828

               Petitioners,                       Agency Nos. A096-052-290
                                                              A096-052-291
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                                                            **
                              Submitted February 15, 2011

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       In these consolidated petitions for review, Enrique Macias-Valenzuela and

Maria Teresa Macias, natives and citizens of Mexico, petition for review of the

Board of Immigration Appeals’ (“BIA”) orders dismissing their appeal from an

immigration judge’s decision denying their applications for cancellation of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and denying their motion to reopen. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen and review de novo questions of law. Mohammed v. Gonzales, 400 F.3d

785, 791-92 (9th Cir. 2005). We deny the petitions for review.

       The BIA acted within its broad discretion in determining that the new

hardship evidence was insufficient to warrant reopening. See Singh v. INS, 295

F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s denial of a motion to reopen shall be

reversed only if it is “arbitrary, irrational, or contrary to law.”).

       The BIA also did not abuse its discretion in denying petitioners’ motion to

reopen based on ineffective assistance of counsel because petitioners presented

insufficient evidence to establish prejudice. See Mohammed, 400 F.3d at 793

(petitioner must demonstrate prejudice to prevail on an ineffective assistance of

counsel claim).

       Petitioners have waived any challenge to the BIA’s February 28, 2008,

order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

       PETITIONS FOR REVIEW DENIED.




                                             2                                 08-74828